Citation Nr: 1816172	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  08-30 732	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for a disability of the digestive system, claimed as gastroenteritis.

2.  Entitlement to an increased rating for a service-connected lumbar spine disability, currently rated as 20-percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1988

This appeal to the Board of Veterans' Appeals (Board) is from December 2006 and August 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board in the interim, in June 2014.  A transcript of the hearing is of record.

This Board previously remanded the claim of entitlement to service connection for a disability of the digestive system to the Agency of Original Jurisdiction (AOJ) in January 2015 and March 2016 for additional development.  Since the claim continued to be denied on remand, however, it is again before the Board for further appellate consideration. 

The Veteran raised the issue of entitlement to a TDIU and submitted an official application (VA Form 21-8940) in February 2017.  The RO informed him it had denied this claim in a June 2017 notification letter.  Although he did not expressly indicate his disagreement with the RO's June 2017 denial of this claim, the record indicates this claim is based primarily on his lumbar spine disability, for which in this appeal he is requesting a higher rating.  So his TDIU claim is derivative of his claim for an increased rating for his lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, rather, part and parcel of a claim for a higher rating for a disability forming the basis of the TDIU claim).  The Board therefore has characterized the issues on appeal to include entitlement to a TDIU.

Regrettably, additional development of the claims, all of them, is still required before adjudicating them on appeal; therefore, the Board is again remanding these claims to the AOJ.


REMAND

The Board sincerely regrets the additional delay that again will result from remanding, rather than deciding, these claims, but this additional development is mandatory, not discretionary.

The Veteran was afforded a VA examination in October 2016, pursuant to the Board's prior March 2016 remand indicating that the prior VA examinations had failed to consider all relevant evidence and were inadequate to decide the claim for a digestive system disability.  Although the examiner rendered an opinion concluding that the Veteran's diagnosed chronic diverticulosis and gastroesophageal reflux disease (GERD), as well as acute instances of gastroenteritis, were unrelated to his active duty military service, she also indicated his upper gastrointestinal (GI) symptoms were due to peptic ulcer disease (PUD).  The PUD is a service-connected disability, and it is unclear from the examiner's comments whether her opinion was meant to indicate that one of the other disorders at issue in this appeal was caused or is being aggravated by the Veteran's service-connected PUD.  Accordingly, an addendum opinion regarding secondary service connection is needed.

The Veteran also contends that he is entitled to a rating higher than 20 percent for his service-connected lower back ability.  He was most recently afforded a VA examination concerning his lower back in August 2014.  Records show he was fitted for a back brace in October 2015 due to low back pain, in turn suggesting his lower back condition may have worsened since the August 2014 examination.  Additionally, June 2015 and January 2016 VA treatment records indicate he had experienced left lower leg pain and that it was radiculopathy stemming from his low back disability.  Although the January 2016 record noted that the condition had resolved on its own, it is unclear whether the Veteran has a chronic radiculopathy condition associated with his service-connected lower back disability.  Although he has not specifically filed a claim for radiculopathy, according to the General Rating Formula for Diseases and Injuries of the Spine, any associated neurologic abnormality is part and parcel of a claim related to a disability of the spine and is to be evaluated separately under an appropriate diagnostic code.  Therefore additional examination is needed to reassess the severity of the Veteran's service-connected lumbar spine disability, including any associated neurologic impairment.

Also, the derivative TDIU claim is "inextricably intertwined" with the claim for a higher rating for the lumbar spine disability, as the outcome of this underlying increased-rating claim could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Therefore, consideration of the claim for a TDIU must be temporarily deferred until completion of the development concerning the other claims - especially the claim for a higher rating for the low back disability.

Lastly, since the claims are being returned to the AOJ for this further development, all outstanding VA or other treatment records - if relevant to these claims - should be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these claims are REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA evaluation and treatment records regarding the Veterans lumbar spine disability and all records relevant to his digestive system disability claim.  If no additional medical records exists or are available, this fact must be expressly noted in the claims file.

2.  If available, obtain a supplemental opinion from the clinician who rendered the October 2016 opinion concerning the Veteran's digestive system regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently-diagnosed digestive system disorder is related to the Veteran's service-connected disabilities, including peptic ulcer disease.  The entire claims file must be made available to the clinician, and the addendum opinion should clarify the clinician's prior statement that the Veteran's upper gastrointestinal symptoms were related to peptic ulcer disease (which is a service-connected disability).  So, if indeed true, comment is needed concerning whether it is as likely as not the PUD is causing OR aggravating the gastrointestinal symptoms, if also indicated they are associated with the digestive system disorder (gastroenteritis or whatever) that also is being claimed.

3.  Also schedule another appropriate VA examination to reassess the severity of the Veteran's lumbar spine disability, including to determine whether there is any associated radiculopathy (radiating pain, etc.) affecting the lower extremities.  The electronic file and a copy of this remand must be made available to the examiner for review, and the examiner should indicate that such a review was accomplished.  All necessary tests should be performed, and the examiner should be sure to address any objective neurologic abnormalities associated with the lumbar spine disability, including, but not limited to, bowel or bladder impairment and radiculopathy.  

Have this examiner additionally determine the impact, either individually or in combination, of the Veteran's service-connected disabilities on his employability owing to their functional impairment.  To this end, the examiner is asked to assess the collective severity of the Veteran's service-connected disabilities-including especially their effect on his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not taking into account his advancing age or any disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  See also Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment. In doing so, the examiner is asked to reconcile any opinion with all evidence of record.

It is imperative the examiner discuss the rationale of the opinions responding to these questions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner is unable to render opinions to any of these questions, the specific reason for the inability to do so must be stated.


4.  Following any other development deemed warranted, re-adjudicate the Veteran's claims. If these claims continue to be denied or are not granted to his satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him opportunity to respond to it before returning the file to the Board for further appellate review of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

